United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Adam Conti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-414
Issued: August 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2008 appellant filed a timely appeal of November 21, 2007 and
September 30, 2008 decisions of the Office of Workers’ Compensation Programs, finding that
his request for reconsideration was untimely and failed to show clear evidence of error and
finding that he abandoned his hearing. Pursuant to 20 C.F.R. § 501.3, the Board’s jurisdiction is
limited to decisions issued within one year of the filing of the appeal. Since the last merit
decision was issued June 12, 2007, the Board does not have jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether the Office properly found that appellant had abandoned his
request for a hearing; and (2) whether the Office properly refused to reopen appellant’s case for
further review of the merits of the claim on the grounds that his application for reconsideration
was untimely and failed to show clear evidence of error.

FACTUAL HISTORY
The Office accepted that appellant sustained right knee tendinitis and costochondritis of
the left chest wall as a result of his federal employment as a letter carrier. Appellant returned to
work in a limited-duty position as a modified clerk. On January 12, 2007 the employing
establishment offered him a position as a relief clerk, commencing January 20, 2007. The job
offer stated that the position was tailored to meet appellant’s physical limitations, noting that his
current restrictions included no repetitive movements of wrists and elbows, no pushing, pulling,
lifting over 15 pounds, intermittent sitting in 10- to 15-minute intervals and intermittent walking,
standing, reaching above shoulder in 15- to 20-minute intervals. The record indicates that
appellant worked as a relief clerk and then stopped working on March 10, 2007. He filed a claim
for compensation (Form CA-7) for the period commencing March 10, 2007 and a notice of
recurrence of disability (Form CA-2a) as of March 10, 2007. On the CA-2a form appellant
stated that he was involuntarily reassigned to a new position on January 20, 2007 that was not
within his physical limitations.
By decision dated June 12, 2007, the Office denied appellant’s claim for compensation
commencing March 10, 2007. It found that the medical evidence did not establish an
employment-related disability for the period claimed. Appellant requested a telephonic hearing
with an Office hearing representative by letter dated July 11, 2007. By letter dated October 4,
2007, the Office advised him that the telephonic hearing would be held at 12:30 p.m. (Eastern
time) on November 8, 2007. Appellant was provided with the appropriate telephone number and
other relevant information.
In a decision dated November 21, 2007, the Office found that appellant had abandoned
his request for a hearing as he failed to appear or contact the Office to explain his failure to
appear.
By letter dated August 14, 2008, appellant, through his representative, requested
reconsideration. He stated that he attempted to perform the modified duty job but was unable to
continue. Appellant indicated that an August 6, 2008 letter from the Atlanta District Reasonable
Accommodation Committee (DRAC) had found that the employing establishment was unable to
provide him with a position within his restrictions and therefore he was entitled to compensation
as of March 10, 2007.
In a decision dated September 30, 2008, the Office found that appellant’s application for
reconsideration was untimely. It further found that the evidence did not establish clear evidence
of error by the Office in denying the claim for compensation.
LEGAL PRECEDENT -- ISSUE 1
A claimant who has received a final adverse decision by the Office may obtain a hearing
by writing to the address specified in the decision within 30 days of the date of the decision for
which a hearing is sought.1 Unless otherwise directed in writing by the claimant, the Office
hearing representative will mail a notice of the time and place of the hearing to the claimant and
1

20 C.F.R. § 10.616(a).

2

any representative at least 30 days before the scheduled date.2 Chapter 2.1601.6(e) of the
Office’s procedure manual, dated January 1999, provides as follows:
“e. Abandonment of Hearing Requests.
(1)
A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to appear at a
scheduled hearing; and the claimant has failed to provide any notification for such
failure within 10 days of the scheduled date of the hearing.
“Under these circumstances, H&R [Branch of Hearings and Review] will issue a
formal decision finding that the claimant has abandoned his or her request for a
hearing and return the case to the DO [district office].”
ANALYSIS -- ISSUE 1
In the present case, the Office sent notice of a November 8, 2007 telephonic hearing to
appellant’s address of record. There is no evidence that appellant requested a postponement or
attempted to telephone the Office hearing representative at the designated time on
November 8, 2007. In addition, there is no evidence of record that he provided notification of
his failure to participate in the scheduled hearing within 10 days of the schedule date.
The Board accordingly finds that, based on the evidence of record, appellant abandoned
his request for a hearing in this case.3 The Office properly issued a formal decision finding
abandonment of the hearing request.
LEGAL PRECEDENT -- ISSUE 2
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision.4 The employee shall exercise this right through a request to
the district office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”5
Section 8128(a) of the Act6 does not entitle a claimant to a review of an Office decision
as a matter of right.7 This section vests the Office with discretionary authority to determine
2

Id. at § 10.617(b).

3

See C.T., 60 ECAB ___ Docket No. 08-2160, issued May 7, 2009).

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.605 (1999).

6

See supra note 4.

7

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

3

whether it will review an award for or against compensation.8 It, through regulations, has
imposed limitations on the exercise of its discretionary authority under 5 U.S.C. § 8128(a).9 As
one such limitation, the Office has stated that it will not review a decision denying or terminating
a benefit unless the application for reconsideration is filed within one year of the date of that
decision.10 The Board has found that the imposition of this one-year limitation does not
constitute an abuse of the discretionary authority granted the Office under 5 U.S.C. § 8128(a).11
The Board has held, however, that a claimant has a right under 5 U.S.C. § 8128(a) to
secure review of an Office decision upon presentation of new evidence that the decision was
erroneous.12 In accordance with this holding, the Office has stated in its procedure manual that it
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.13
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.14 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.15 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.16 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.17 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.18 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
8

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
9

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim
by: (1) showing that the Office erroneously applied or interpreted a specific point of law; (2) advancing a relevant
legal argument not previously considered by the Office; or (3) submitting relevant and pertinent evidence not
previously considered by the Office; see 20 C.F.R. § 10.606(b).
10

20 C.F.R. § 10.607(a).

11

See Leon D. Faidley, Jr., supra note 7.

12

Leonard E. Redway, 28 ECAB 242 (1977).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (May 1996).

14

See Dean D. Beets, 43 ECAB 1153 (1992).

15

See Leona N. Travis, 43 ECAB 227 (1991).

16

See Jesus D. Sanchez, 41 ECAB 964 (1990).

17

See Leona N. Travis, supra note 15.

18

See Nelson T. Thompson, 43 ECAB 919 (1992).

4

a substantial question as to the correctness of the Office decision.19 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.20
ANALYSIS -- ISSUE 2
The June 12, 2007 Office decision denied appellant’s claim for a recurrence of disability
commencing March 10, 2007. The application for reconsideration was dated August 14, 2008.
Since this is more than one year after the June 12, 2007 merit decision, it is an untimely
application for reconsideration. Therefore, the issue is whether appellant has established clear
evidence of error by the Office.
On appeal, appellant contends that the evidence establishes that the employing
establishment was unable or unwilling to provide him with a position consistent with his medical
restrictions and therefore he was entitled to compensation from March 11, 2007. The Board
notes that a recurrence of disability may be established if the light-duty job is outside the
employee’s work restrictions, but there must be sufficient evidence of record to support the
finding that the job exceeded physical limitations.21 In this case, the Board does not have
jurisdiction over the merits of the claim. Under the “clear evidence of error” standard, the
evidence must be of such probative value that it prima facie establishes that appellant was
entitled to compensation after March 10, 2007.
The “clear evidence of error” standard is a difficult one to meet and appellant has not met
the standard in this case. Appellant relies on an August 6, 2008 letter from the employing
establishment’s DRAC that the employing establishment could not, at that time, accommodate
him. The work restrictions that are discussed are based on an April 29, 2008 functional capacity
evaluation. The letter does not discuss the relevant time period in this case, from January 20 to
March 10, 2007, or the medical restrictions in effect during this period. The January 12, 2007
job offer indicated that the position was tailored to the current medical restrictions, as outlined by
an attending physician, Dr. Ralph Jackson. There is no probative evidence of record that the
relief clerk position was outside the existing employment-related work restrictions.22
Appellant’s allegation that the position required work outside his medical restrictions is not
sufficient evidence in itself.23

19

Leon D. Faidley, Jr., supra note 7.

20

Gregory Griffin, 41 ECAB 458 (1990).

21

See Cloteal Thomas, 43 ECAB 1093 (1992).

22

Appellant cites Fallon Bush, 48 ECAB 594 (1997) in support of his argument. In Bush, the Board found that
the claimant had established a recurrence of disability because the employing establishment changed the light-duty
job to require him to work at night, which exceeded his work restrictions. The evidence in the present case does not
establish the job exceeded a specific work restriction.
23

Cloteal Thomas, supra note 21.

5

The Board finds that appellant did not establish clear evidence of error by the Office.
The application for reconsideration was properly denied without merit review of the claim.
CONCLUSION
The Board finds that the Office properly determined that appellant had abandoned his
request for a telephonic hearing. The Board also finds that his application for reconsideration
was untimely and failed to show clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 30, 2008 and November 21, 2007 are affirmed.
Issued: August 24, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

